Bleckley, Chief Justice.
Perhaps it would be possible, under a strictly technical construction of the contract between these parties, to hold that Mrs. Benton parted with her whole estate in the premises, and passed the same to Sykes. But we are satisfied that such a construction would do violence to the real intention of the parties. If one had intended to sell and the other to purchase, other and quite different language would have been used to express such intention.
We agree with the court below in holding that the true legal relation between the litigants was that of landlord and tenant, not that of vendor and vendee; and that the consequences which would result from the relation in ordinary eases, must follow in this. The head-note completes this opinion. Judgment affirmed.